Martin, J.
delivered the opinion of the court. The petition charges the defendant wrongfully took possession of a slave, the property of the plaintiffs, whom she removed out of the state. The claim is for the return of the slave, or his value and damages.
The defendant pleaded, as a peremptory exception, the want of the averment of a demand, while the slave was in her possession, and the general issue.
The plaintiff had judgment for $450 and costs, and the defendant appealed.
The points made by her counsel in this court, are, that
1. Her peremptory exception was improperly disallowed,
2. There is no proof of the death of the person, under whom the plaintiffs claim as heirs.
3, There is no proof of title in them.
4. The title of the plaintiffs is good and valid.
Hennen for appellant.
The case has been submitted to us on these points, without an argument.
I. We have been unable to discover any weight in the peremptory exception. The possession of the defendant, and her removal of the slave out of the state, are alleged.—A demand is averred; but whether it was made previous to, or after the removal, does not appear, nor do we think it material. If one takes my slave, and sends him out of the state, there cannot be any good reason shown why I should not, after a request that the slave be sent for and returned, have an action for his return, or the value.
II. III. There is proof of the death of Jared Morris, the plaintiffs’ father, and that they are his children.
IV. The defendant’s claim, under an administrator of Jared Morris’ estate, appointed by a court of the state of Georgia, cannot entitle her to part of the estate in this.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.